DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The amendment to the title has been accepted. 
Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al. (U.S. Patent No. 8,886,877) in view of FENG et al. (Pub. No. US 2016/0239383).
Claim 1:
Avila et al. disclose a memory system comprising: 
a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group [fig. 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group.]; and 
a controller configured to: 
until a total amount of data which are received from an external device and written into the non-volatile memory reaches a first amount of data, perform a first write operation for at least one of the blocks in the first block group and not perform a second write operation for any one of the blocks in the first block group [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation. The total amount of data is any amount of data. The claim does not specify what happens after the total amount of data is written. (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).]; and 
until the total amount of data reaches the first amount of data, perform the first write operation and the second write operation for the blocks in the second block group [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation. The total amount of data is any amount of data. The claim does not specify what happens after the total amount of data is written. (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).], wherein 
a first number of bits are written into a memory cell of the non-volatile memory in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.], 
a second number of bits are written into a memory cell of the non-volatile memory in the second write operation, the second number being larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.], and 
the controller is further configured to: 
allocate one or more blocks in the first block group or the second block group to a buffer of a write operation [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]
write data received from the external device into the buffer in the first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].
However, Avila et al. do not specifically disclose:
wherein the allocating is done based on a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the allocating is done based on a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 2 (as applied to claim 1 above):

allocate the one or more blocks to the buffer such that a degree of wear-out of at least one block in the first block group does not reach a first degree of wear-out before the total amount of data which are received from the external device and written into the non-volatile memory reaches the first amount of data, and a degree of wear-out of at least one block in the second block group does not reach a second degree of wear-out before the total amount of data which are received from the external device and written into the non-volatile memory reaches the first amount of data [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to evenly spread wear across the blocks. “First degree of wear-out”, “second degree of wear-out”, and “first amount of data” have not been claimed as being stored values, as such, “degree of wear-out” may be considered as a EOL wear value and “first amount of data” may be considered as the smallest amount of data that may be written. In this scenario only a small amount of data needs to be written, and as such, the degree of wear does not approach EOL wear values for the device (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].

Claim 3 (as applied to claim 1 above):
FENG et al. disclose wherein the controller is configured to: 
determine a third number of blocks in the first block group which are to be allocated to the buffer at a first time and a fourth number of blocks in the second block group which are to be allocated to the buffer at the first time [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).] such that a degree of wear-out of at least one block in the first block group does not reach a first degree of wear-out before the total amount of data which are received from the external device and written into the non-volatile memory reaches the first amount of data, and a degree of wear-out of at least one block in the second block group does not reach a second degree of wear-out before the total amount of data which are received from the external device and written into the non-volatile memory reaches the first amount of data [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to evenly spread wear across the blocks. “First degree of wear-out”, “second degree of wear-out”, and “first amount of data” have not been claimed as being stored values, as such, “degree of wear-out” may be considered as a EOL wear value and “first amount of data” may be considered as the smallest amount of data that may be written. In this scenario only a small amount of data needs to be written, and as such, the degree of wear does not approach EOL wear values for the device (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
allocate the third number of blocks in the first block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks are allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; and
allocate the fourth number of blocks in the second block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – One hybrid block is allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 4 (as applied to claim 3 above):
Avila et al. disclose:
wherein the third number is a number of blocks in the first block group which are to be allocated to the buffer at the first time and into which data received from the external device is to be written in the first write operation, and the fourth number is a number of blocks in the second block group which are to be allocated to the buffer at the first time and into which data received from the external device is to [fig. 17; column 16, line 63 – column 17, line 5 – Two (third number) SLC blocks and one (fourth number) hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 5 (as applied to claim 3 above):
Avila et al. disclose:
wherein the third number is a sum of a number of blocks in the first block group in which at least a piece of valid data is included and a number of blocks in the first block group in which valid data is not included, and the fourth number is a sum of a number of blocks in the second block group in which at least a piece of valid data is included and a number of blocks in the second block group in which valid data is not included [figs. 11B; 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group. The number of blocks in a group is the sum of blocks containing valid data and the blocks not containing valid data. The claim does not require that both types of blocks be present (i.e. the number of one type of block may be zero)].

Claim 6:
Avila et al. disclose a memory system, comprising: 
a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group [fig. 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group.]; and 
a controller configured to: 
perform a first write operation for at least one of the blocks in the first block group and not perform a second write operation for any one of the blocks in the first block group [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).]; and 
perform the first write operation and the second write operation for the blocks in the second block group [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).], wherein 
a first number of bits are written into a memory cell of the non-volatile memory in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.]
a second number of bits are written into a memory cell of the non-volatile memory in the second write operation, the second number being larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.], and 
the controller is further configured to: 
determine a number of blocks in the first block group which are to be allocated to a buffer of a write operation and a number of blocks in the second block group which are to be allocated to the buffer [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).];
allocate the determined number of blocks in the first block group or the second block group to the buffer [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]
write data received from an external device into the buffer in the first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].
However, Avila et al. do not specifically disclose:
wherein the determining is done based on a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the determining is done based on a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 7 (as applied to claim 6 above):

wherein the controller is configured to: determine, based on the degree of wear-out of the at least one of the plurality of blocks, a third number of blocks in the first block group which are to be allocated to the buffer at a first time and a fourth number of blocks in the second block group which are to be allocated to the buffer at the first time [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).];
allocate the third number of blocks in the first block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks are allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; and
allocate the fourth number of blocks in the second block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – One hybrid block is allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 8 (as applied to claim 7 above):
Avila et al. disclose:
wherein the third number is a number of blocks in the first block group which are to be allocated to the buffer at the first time and into which data received from the external device is to be written in the first write operation, and the fourth number is a number of blocks in the second block group which are to be allocated to the buffer at the first time and into which data received from the external device is to be written in the first write operation [figs. 11B, 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and one hybrid block are allocated for host write data (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 9 (as applied to claim 7 above):
wherein the third number is a sum of a number of blocks in the first block group in which at least a piece of valid data is included and a number of blocks in the first block group in which valid data is not included, and the fourth number is a sum of a number of blocks in the second block group in which at least a piece of valid data is included and a number of blocks in the second block group in which valid data is not included [figs. 11B; 18; column 17, lines 18-31 – SLC blocks 860 correspond to the first block group and Hybrid blocks 864 correspond to the second block group. The number of blocks in a group is the sum of blocks containing valid data and the blocks not containing valid data. The claim does not require that both types of blocks be present (i.e. the number of one type of block may be zero)].

Claim 10 (as applied to claim 7 above):
Avila et al. disclose wherein the controller is further configured to: 
determine, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of free blocks in the first block group to be generated through a garbage collection for the first block group or a number of free blocks in the second block group to be generated through a garbage collection for the second block group [column 16, lines 47-51; column 17, lines 18-31 – A number of free blocks suitable for rapid execution of host writes are generated (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).];
execute the garbage collection for the first block group to generate the determined number of free blocks in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
execute the garbage collection for the second block group to generate the determined number of free blocks in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 11 (as applied to claim 7 above):
Avila et al. disclose wherein the controller is further configured to:  
determine, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of candidate blocks of garbage collection target for the first block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).]
determine, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block In the second block group, a number of candidate blocks of garbage collection target for the second block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).]; 
execute a garbage collection for a block selected from the candidate blocks for the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; and 
execute a garbage collection for a block selected from the candidate blocks for the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 12 (as applied to claim 7 above):
Avila et al. disclose wherein the controller is further configured to: 
determine, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, which of a garbage collection for the first block group and a garbage collection for the second block group to be given priority for executing [fig. 17; column 16, lines 47-51; column 17, lines 18-31 – The two SLC blocks are deleted after the data is copied to the hybrid block, and as such, take priority over garbage collection of hybrid blocks (“or some relocation of data such as during garbage collection” …. “Subsequently, the two SLC blocks are deleted 736” … “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).]; and
execute the garbage collection for the first block group or the second block group which is given the priority to generate a free block in the first block group or the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 13:
Avila et al. disclose a method of writing data into a non-volatile memory including a plurality of blocks, the plurality of blocks including blocks in a first block group and blocks in a second block group, the method comprising: 
determining, based on a degree of wear-out of at least one of the plurality of blocks, a number of blocks in the first block group which are to be allocated to a buffer of a write operation and a number of blocks in the second block group which are to be allocated to the buffer;
allocating the determined number of blocks in the first block group  or the second block group to the buffer of a write operation [fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks and a hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).]; and
writing data received from an external device into the buffer in a first write operation [fig. 17; column 16, line 63 – column 17, line 5 – Data is written to two SLC blocks and a lower page of the hybrid block (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).], wherein 
data is written into at least one of the blocks in the first block group in the first write operation and not written in any one of the blocks in the second write operation [fig. 18; column 17, lines 18-31 – SLC blocks store one bit per cell via a first write operation (“SLC blocks 860 that are configured to store one bit per cell using two possible memory states”).], 
data is written into the blocks in the second block group in the first write operation and the second write operation [fig. 18; column 17, lines 18-31 – Hybrid blocks initially store one bit per cell via a first write operation and subsequently store additional bits via a second write operation (“hybrid blocks 864 that are configured to initially store one bit per cell in two of four or more available memory states and subsequently store additional bits using additional available memory states”).], 
a first number of bits are written into a memory cell of the non-volatile memory in the first write operation [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The first write operation stores one bit per cell.], 
a second number of bits are written into a memory cell of the non-volatile memory in the second write operation, and the second number is larger than the first number [fig. 18; column 3, lines 4-11, column 17, lines 18-31 – The second write operation stores more than one bit per cell.].
However, Avila et al. do not specifically disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks.
In the same field of endeavor, FENG et al. disclose:
wherein the determining is done on the basis of a degree of wear-out of at least one of the plurality of blocks [pars. 0020, 0035 – Static and dynamic wear leveling may be performed in order to spread wear across the blocks (“As such, when writing data to a physical block in the dynamic wear leveling manner and/or the static wear leveling manner, the data may be written to the physical block based on both the erase count of the physical block and the update period of the data”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Invention of Avila et al. to include wear leveling, as taught by FENG et al., in order to prolong the life of the memory.

Claim 14 (as applied to claim 13 above):
Avila et al. disclose:
wherein the determining comprises determining, based on the degree of wear-out of the at least one of the plurality of blocks, a third number of blocks in the first block group which are allocated to the buffer at a first time and a fourth number of blocks in the second block group which are to be allocated to the buffer at the first time [fig. 17; column 16, line 63 – column 17, line 5 – Two (third number) SLC blocks and one (fourth number) hybrid block are allocated as a buffer for a write operation (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).], and the allocating comprises,
allocating the third number of blocks in the first block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – Two SLC blocks are allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).], and
allocating the fourth number of blocks in the second block group to the buffer [Avila et al. - fig. 17; column 16, line 63 – column 17, line 5 – One hybrid block is allocated. (“If SLC and hybrid blocks are to be used then data is written in a hybrid block in lower page only format with a copy in DRAM (copying may occur after writing to the hybrid block) 732. Two SLC blocks are also written as before”).].

Claim 15 (as applied to claim 13 above):
Avila et al. disclose the method further comprising: 
determining, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of free blocks in the first block group to be generated through a garbage collection for the first block group or a number of [column 16, lines 47-51; column 17, lines 18-31 – A number of free blocks suitable for rapid execution of host writes are generated (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).];
executing the garbage collection for the first block group to generate the determined number of free blocks in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
executing the garbage collection for the second block group to generate the determined number of free blocks in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 16 (as applied to claim 13 above):

determining, based on the at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, a number of candidate blocks of garbage collection target in the first block group or a number of candidate blocks of garbage collection target in the second block group [column 16, lines 47-51; column 17, lines 18-31 – A number of blocks are selected for garbage collection (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).];
executing a garbage collection for a block selected from the candidate blocks for the first block group to generate a free block in the first block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)]; 
executing a garbage collection for a block selected from the candidate blocks for the second block group to generate a free block in the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for hybrid blocks (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 17 (as applied to claim 13 above):
Avila et al. disclose the method, further comprising: 
determining, based on at least one of (A) a degree of wear-out of at least one block in the first block group and (B) a degree of wear-out of at least one block in the second block group, which of a garbage collection for the first block group and a garbage collection for the second block group to be given priority for executing [fig. 17; column 16, lines 47-51; column 17, lines 18-31 – The two SLC blocks are deleted after the data is copied to the hybrid block, and as such, take priority over garbage collection of hybrid blocks (“or some relocation of data such as during garbage collection” …. “Subsequently, the two SLC blocks are deleted 736” … “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”). FENG et al. provide the additional teaching of wear leveling. “Degree of wear-out” may simply be a determination that at least one block is available to undergo an erase cycle (i.e. has not exceeded the number of permitted erase cycles).];
executing the garbage collection for the first block group or the second block group which is given the priority to generate free blocks in the first block group or the second block group [column 16, lines 47-51; column 17, lines 18-31 – Garbage collection is performed for SLC blocks and hybrid blocks. (“or some relocation of data such as during garbage collection” …. “Pools of SLC blocks and hybrid blocks may be maintained that are sufficient to allow host writes to be rapidly executed”)].

Claim 20 (as applied to claim 14 above):
Avila et al. disclose the method, further comprising: 
at a second time later than the first time [As per 2111.04, the remaining limitations are not required as they are contingent limitations.], 
in a case where a degree of wear-out of at least one block in the first block group is lower than a first degree of wear-out, determining a fifth number of blocks in the first block group which are to be allocated to the buffer, the fifth number being greater than the third number, and allocating the fifth number of blocks in the first block group to the buffer; 
in a case where the degree of wear-out of the at least one block in the first block group is higher than the first degree of wear-out, determining a sixth number of blocks in the first block group which are to be allocated to the buffer, the sixth number being smaller than the third number, and allocating the sixth number of blocks in the first block group to the buffer; 
in a case where a degree of wear-out of at least one block in the second block group is lower than a second degree of wear-out, determining a seventh number of blocks in the second block group which are to be allocated to the buffer, the seventh number being greater than the fourth 
in a case where the degree of wear-out of the at least one block in the second block group is higher than the second degree of wear-out, determining an eighth number of blocks in the second block group which are to be allocated to the buffer, the eighth number being smaller than the fourth number, and allocating the eighth number of blocks in the second block group to the buffer.

Claim 21 (as applied to claim 1 above):
Avila et al. disclose:
wherein an allowable upper limit of a number of write/erase cycles of each of the blocks in the first block group is larger than an allowable upper limit of a number of write/erase cycles of each of the blocks in the second block group [fig. 18 – SLC blocks have a longer lifetime than MLC and hybrid blocks.].

Allowable Subject Matter
Claims 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the amended subject matter have been addressed in the revised rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheung et al. disclose that SLC has a longer lifetime than MLC [par. 0003].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



28 August 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139